 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney
MATTHEW C. THUESEN

Assistant United States Attorney

501 I Street, Suite 10-100 AUG & 3 7019
Sacramento, CA 95814 sainey neve
Telephone: (916) 554-2700 a abS 1 8'6T
Facsimile: (916) 554-2900 BY: vid Ride GASFORNIA

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF ASE NO. 2:19-SW-617 CY
CRAIG MARCOM, INCLUDING ANY
WIRELESS TELEPHONE HE POSSESSES, |: | ORDER TO UNSEAL SEARCH

OWNS, MAINTAINS, OR OPERATES WARRANT MATERIALS

  
 

 

 

 

Upon application of the United States and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are hereby

ordered, unsealed.

 

 

Dated: F- 5-14
j J / The Honorable Deborah Barnes
' UNITED STATES MAGISTRATE JUDGE

 

 
